Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN THE MATTER OF THE 


EXPUNGEMENT OF 

TRAVIS ARRINGTON




§
 
§
 
§
 
§
 
§

§

No. 08-08-00005-CV

Appeal from
 171st District Court

of El Paso County, Texas

(TC # 2006-1216)



MEMORANDUM OPINION


	Pending before the Court is the motion of Travis Arrington, Appellant, to dismiss his appeal
pursuant to Tex.R.App.P. 42.1(a)(1) because he no longer desires to prosecute the appeal.  Appellees
have not objected to the motion and there is no indication that dismissal would prevent Appellees
from seeking relief to which they would otherwise be entitled.  See Tex.R.App.P. 42.1(a)(1).  We
therefore grant the motion and dismiss the appeal with prejudice.

March 13, 2008					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.